Citation Nr: 0107842	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  95-39 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to assignment of an evaluation in excess of 10 
percent for service-connected allergic rhinitis and residuals 
of septoplasty.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from August 1986 to October 
1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office of the Department 
of Veterans Affairs (VA) which granted service connection for 
allergic rhinitis and residuals of septoplasty and assigned a 
noncompensable rating effective October 9, 1993.  The case 
was subsequently transferred to the Chicago, Illinois, 
Regional Office (RO).  The Board remanded this case in 
November 1998 and again in June 2000.   

By rating decision dated in September 2000, the disability 
rating for allergic rhinitis and residuals of septoplasty was 
increased to 10 percent, effective from October 9, 1993.  
However, where there is no clearly expressed intent to limit 
the appeal to entitlement to a specified disability rating, 
then entitlement to all available ratings for that condition 
must be considered.  AB v. Brown, 6 Vet.App. 35, 39 (1993).


FINDING OF FACT

The veteran's service-connected allergic rhinitis and 
residuals of septoplasty is manifested by marked interference 
with breathing space, but without polyps, moderate crusting 
or ozena.


CONCLUSION OF LAW

The criteria for entitlement to assignment of a disability in 
excess of 10 percent for service-connected allergic rhinitis 
and residuals of septoplasty have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Codes 6501, 6502 (1995); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Codes 6502, 6522 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes 
several VA examination reports, all of which the Board finds 
to be adequate for rating purposes.  No additional pertinent 
evidence has been identified by the veteran, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to a higher disability rating for the 
disability at issue.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
supplemental statements of the case and prior Board remands 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, and there has therefore been compliance 
with VA's notification requirement.  The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's claim and that no further 
action is necessary to meet the requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of he result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  Given 
the completeness of the present record which shows 
substantial compliance with the notice/assistance provisions 
of the new legislation, the Board finds no prejudice to the 
veteran by proceeding with appellate review despite the fact 
that implementing regulations have not yet been implemented.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  This appeal arises 
from an initial grant of service connection, which assigned 
the disability an initial evaluation.  Therefore, it is not 
the present level of disability which is of primary 
importance.  Instead, the entire period in question must be 
considered to ensure that consideration is given to the 
possibility of staged ratings, that is, separate ratings may 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

During the course of this appeal, substantive changes were 
made to the schedular criteria for evaluating diseases of the 
nose and throat, including rhinitis and deflection of the 
nasal septum, effective October 7, 1996.  See 61 Fed. Reg. 
46720 (1996).  The veteran is entitled to application of the 
more favorable criteria.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

Under the criteria of Diagnostic Code 6501 for rhinitis in 
effect prior to the October 1996 change, rhinitis warranted a 
10 percent evaluation if it resulted in definite atrophy of 
the intranasal structure and moderate secretion.  A 30 
percent evaluation was warranted for moderate crusting and 
ozena, atrophic changes.  The October 1996 regulatory change 
deleted Code 6501 and added Code 6522 for allergic rhinitis.  
Under Code 6522 now in effect, a 10 percent rating is 
warranted when there are no polyps, but with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
warranted when there are polyps.

Also for consideration are the provisions of Diagnostic Code 
6502 for deflection or deviation of the nasal septum.  The 
version of Code 6502 in effect prior to October 7, 1996, 
provided for a 10 percent rating for marked interference with 
breathing space.  This was the highest available rating under 
this Code.  Under the current version of Code 6502, the 
criteria have been changed, but the highest available 
evaluation is still 10 percent.  In other words, given the 
recent grant of a 10 percent rating effective back to the 
date of service connection, there is no benefit to the 
veteran in considering the provisions of either the old or 
the new version of Code 6502 as the current 10 percent is the 
highest rating available. 

Looking to the evidence, during a VA examination in June 
1994, the veteran complained of intermittent left-sided 
congestion without rhinorrhea and without post-nasal drip.  
He also complained of frontal occipital headaches.  The 
external nose and nasal vestibule were normal, as were the 
floor of the nose, the inferior meatus and the middle meati.  
There was left septal deviation and examination of the 
inferior turbinates and middle turbinate revealed mild 
congestion.  The diagnoses were allergic rhinitis and septal 
deviation.  

During a VA examination in December 1998, the veteran 
indicated that he was able to breathe on one side of his nose 
at a time, with draining of clear liquid.  According to the 
examiner, the veteran was suffering from allergic rhinitis, 
mostly in the summertime.  The veteran indicated that he was 
not under any doctor's care and was not taking any 
medications.  Examination revealed watery, nasal discharge 
and clear eyes.  The nasal passages were clear, although 
there reportedly was turbinitis and failure.  The diagnoses 
included allergic rhinitis with postnasal septoplasty.  

In August 2000, the veteran again underwent a VA examination.  
The nasal septum was slightly irregular and thickened with 
large inferior turbinates and partial obstruction: 40 percent 
on the left and 50 percent on the right.  There was no 
atrophy of the internasal structure or polyps.  There was no 
crusting, and there were no purulent secretions.  The 
diagnoses were nasal fracture, large obstructive inferior 
turbinates, and recurrent right frontal sinusitis and 
rhinitis, moderate severity.  

After reviewing the record, the Board finds that the clear 
preponderance of the evidence is against entitlement to 
assignment of a rating in excess of 10 percent for the 
service-connected allergic rhinitis and residuals of 
septoplasty.  The evidence fails to show that the criteria 
for the next higher rating of 30 percent under either  pre-
October 7, 1996, Code 6501 or the current Code 6522 have been 
met.  There is no evidence of polyps, nor is there evidence 
of crusting or ozena, let alone atrophic changes.  

Moreover, the Board is unable to find that there is an 
approximate balance between the positive evidence and the 
negative evidence to otherwise permit a favorable 
determination in this case.  38 U.S.C.A. § 5107(b) (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107).


ORDER

The appeal is denied.  


REMAND

In September 2000, the RO granted service connection for 
sinusitis and assigned that disability a 10 percent 
evaluation.  In February 2000, in a VA Form 646, the veteran, 
through his representative, expressed disagreement with the 
evaluation assigned to sinusitis.  The claims file does not 
reflect that the veteran has been furnished a statement of 
the case addressing that issue.  See 38 C.F.R. § 19.26.  

The Board stresses to the RO that although in the past such 
matters have been referred to the RO in the introduction to 
Board decisions, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that the proper course 
of action is to remand the matter to the RO.  Manlincon v. 
West, 12, Vet. App. 238 (1999).  

Accordingly, in compliance with the Court's jurisprudence, 
this case is hereby REMANDED for the following development:

With respect to the veteran's claim for 
an increased evaluation for sinusitis, 
the RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the September 2000 rating 
decision which granted service connection 
for that disability and assigned an 
initial rating to that disability.  The 
veteran should be clearly advised of the 
need to file a timely substantive appeal 
if the veteran wishes to complete an 
appeal from that determination.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 



